| Ara Sienen tar wiretan + Maem nao RmRMREREEEC ote

  
 

7

UNITED STATES DISTRICT COURT I
ORECALLY FILED i

SOUTHERN DISTRICT OF NEW YORK

 

JOHN D’ARCO, SR., . |) a eee
Plaintiff, : 7 hg tt Mum nena pone

ORDER

Vv.

TUCKAHOE UNION FREE SCHOOL ; 17 CV 2868 (VB)

DISTRICT,

Defendant.

x

 

As discussed at the conference held today, which counsel for both parties attended in
person, it is HEREBY ORDERED:

1. By June 1, 2020, the parties shall submit a Joint Pretrial Order, in accordance with
Paragraph 3.A of the Court’s Individual Practices.

2. By August 3, 2020, the parties shall file proposed voir dire, any motions in limine,
joint proposed jury instructions, and a joint verdict form. (See Paragraph 3.B of the Court’s
Individual Practices). The parties’ joint proposed jury instructions shall consist of a single
document, noting any areas of disagreement between the parties. The proposed instructions
should include both the text of any requested instruction as well as a citation, if available, to the
authority from which it derives. The proposed instructions should also be submitted by email to
Chambers in Word format.

3. Oppositions to motions in limine, if any, are due August 10, 2020.

 

4. A final pre-trial conference is scheduled for September 2, 2020, at 2:15 p.m.

5. Jury selection and trial are scheduled to begin on September 8, 2020, at 9:30 a.m.,

absent further Court Order.

Vincent L. Briccetti
United States District Judge

Dated: December 20, 2019
White Plains, NY

 

 
